Title: Adams’ Minutes of the Argument: Plymouth Court of General Sessions, October 1766
From: Adams, John
To: 


       Plymton vs. Middleborough.
       Benja. Shurtliff. Deer. 21st 1753. Marshall went from Plympton to Middleborough.
       Josa. Marshall. 25 Aug. 1747 came to Plympton first, to 10 Novr. 1753. 7 July 1758, returned to Plympton from Middleborough, where I went first 21st Deer. 1753.
       2 Years and 2 months at Pembroke. Came from there 4 Years ago last Spring.
       Mem. This Cause was decided in my favour, who was for Middleborough, by a great Majority of the Court, upon this single Point, vizt. that Caution was not entered in the Clerks office within the Year. The Q. was upon the Words of Prov. Law. 4. Wm. & Mary, C. 12, the Act for Regulating Townships &c. The 9th Clause in the Act is “if any Person &c. sojourn or dwell &c. 3 months, &c. not having been warned by the Constable, and the Names, Abode and Warning returnd unto the Court of Quarter Sessions, &c. shall be reputed an Inhabitant, &c.” Not having been warned, and the Warning &c. not having been returned, within 3 months, in is the obvious and grammatical Construction.
       ’Tho many other Points were stirred by me, particularly the Warrant to carry out, was given by Justice Bradford of Plympton, and so a Person interested, and I produced the Case of the two Parishes of Great Charte and Kennington B.R. 16. G. 2. Strange Rep. 1173. Order of 2 Justices quash’d, because one was an Inhabitant of the Parish from whence the Pauper was removed.
       Making an order of removal a Judicial Act, and the Party interested is tacitly excepted out of 13 & 14th Charles 2d, c. 12, which gives the Power to any 2 Justices of Peace, as our Prov. Law does to the next Justice. Lord Raymond went off the Bench when an order of Abbotts Langley the Parish where he lived came before the Court.
      